Exhibit 10.3

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
December 30, 2005, among, MDAS, Inc., a Delaware corporation (“MDAS”), Murray’s
Discount Auto Stores, Inc., a Michigan corporation (“Murray’s Stores,” together
with MDAS, the “New Guarantors” and each a “New Guarantor”), CSK AUTO, INC., an
Arizona corporation (the “Company”), CSK AUTO CORPORATION, a Delaware
corporation and the parent of the Company (the “Issuer”), and THE BANK OF NEW
YORK TRUST COMPANY, N.A., a national banking association, as trustee under the
indenture referred to below (the “Trustee”).

WITNESSETH:

WHEREAS the Company, the Issuer and the existing Subsidiary Guarantors have
heretofore executed and delivered to the Trustee an Indenture (as amended,
supplemented or otherwise modified, the “Indenture”) dated as of December 19,
2005, providing for the issuance of the Company’s 4 5/8% Senior Exchangeable
Notes due 2025 (the “Notes”), initially in the aggregate principal amount of
$85,000,000 (or up to $100,000,000 if the Initial Purchasers exercise their
over-allotment option set forth in the Purchase Agreement in full), and
Additional Notes as provided in the Indenture;

WHEREAS Section 4.10 of the Indenture provides that under certain circumstances
the Company is required to cause each New Guarantor to execute and deliver to
the Trustee a supplemental indenture pursuant to which such New Guarantor shall
unconditionally guarantee all the Company’s obligations under the Notes and the
Indenture pursuant to a Guarantee on the terms and conditions set forth herein
and in the Indenture; and

WHEREAS pursuant to Section 10.01 of the Indenture, the Trustee, the Company,
the Issuer and the existing Subsidiary Guarantors are authorized to execute and
deliver this Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each New Guarantor,
the Company, the Issuer and the Trustee mutually covenant and agree for the
equal and ratable benefit of the holders of the Notes as follows:

1. Defined Terms. As used in this Supplemental Indenture, terms defined in the
Indenture or in the preamble or recital hereto are used herein as therein
defined. The words “herein,” “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

2. Agreement to Guarantee. Each New Guarantor hereby agrees, jointly and
severally with the Issuer and all existing Subsidiary Guarantors, to
unconditionally guarantee the Company’s obligations under the Notes and the
Indenture on the terms and subject to the conditions set forth in Article 15 of
the Indenture and to be bound by all other applicable provisions of the
Indenture and the Notes and to perform all of the obligations and agreements of
a Subsidiary Guarantor under the Indenture.



--------------------------------------------------------------------------------

3. Notices. All notices or other communications to each New Guarantor shall be
given as provided in Section 16.03 of the Indenture.

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

6. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.

7. Execution in Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

8. Effect of Headings. The titles and headings of the Sections of this
Supplemental Indenture have been inserted for convenience of reference only, and
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

MDAS, INC. By:  

/s/ RANDI VAL MORRISON

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

MURRAY’S DISCOUNT AUTO STORES, INC. By:  

/s/ RANDI VAL MORRISON

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

CSK AUTO, INC. By:  

/s/ RANDI VAL MORRISON

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

CSK AUTO CORPORATION By:  

/s/ RANDI VAL MORRISON

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

CSKAUTO.COM, INC. By  

/s/ Randi Val Morrison

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

 

3



--------------------------------------------------------------------------------

MURRAY’S INC. (successor to Fastlane Merger Corp.) By:  

/s/ RANDI VAL MORRISON

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

FASTLANE MERGER, LLC By:   CSK Auto, Inc., its Sole Member By:  

/s/ Randi Val Morrison

Name:   Randi Val Morrison Title:  

Vice President, General Counsel and

Secretary

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee By:  

/s/ MELONEE YOUNG

Name:   Melonee Young Title:   Vice President

 

4